        Case 2:18-cr-00390-RFB-BNW Document 147 Filed 11/13/20 Page 1 of 4




1    TODD M. LEVENTHAL, ESQ.
     Leventhal and Associates, PLLC
2    Nevada Bar No. 8543
     California Bar No. 223577
3    626 South Third Street
4    Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
5    leventhalandassociates@gmail.com
     Counsel for Vang Tran
6
                                 UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00390-RFB-BNW-1

10                  Plaintiff,                           STIPULATION TO CONTINUE
                                                         SENTENCING DATE
11          v.
                                                         (Second Request)
12   VANG TRAN,

13                  Defendant.

14
            IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A.
15
     Trutanich, United States Attorney, and Allison Reese, Assistant United States Attorney,
16

17   counsel for the United States of America, and Todd M. Leventhal, Esq., counsel for Vang

18   Tran, that the Sentencing date currently scheduled for November 17, 2020 at 11:00 a.m. and

19   time convenient to this Court, but no sooner than ninety (90) days.

20
            The Stipulation is entered into for the following reasons:
21
            1.      The defendant is in custody and does not object to the continuance.
22
            2.      The parties agree to the continuance.
23
            3.      The requested time is not for purposes of delay. Due to the current COVID-19
24
     situation, Mr. Leventhal has had limited time in finalizing the sentencing memorandum and
25
     gathering support letters from Mr. Tran’s family and friends.
26
       Case 2:18-cr-00390-RFB-BNW Document 147 Filed 11/13/20 Page 2 of 4




1           4.      The additional time requested for sentencing will allow counsel for the

2    defendant sufficient time to effectively and thoroughly research and prepare for sentencing.

3           5.      This is the second stipulation to continue the Sentencing date.

4
            DATED: November 12, 2020
5

6
     Submitted By: LEVENTHAL & ASSOCIATES, PLLC
7

8
      By___/s/ Todd M Leventhal ____________          By___/s/ Allison Reese______________
9     TODD M. LEVENTHAL                               ALLISON REESE
      Counsel for Defendant                           Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                   2
26
        Case 2:18-cr-00390-RFB-BNW Document 147 Filed 11/13/20 Page 3 of 4




1    TODD M. LEVENTHAL, ESQ
     Leventhal and Associates, PLLC
2    Nevada Bar No. 8543
     California Bar No. 223577
3    626 South Third Street
4    Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
5    leventhalandassociates@gmail.com
     Counsel for Vang Tran
6
                                 UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00390-RFB-BNW-1
10                  Plaintiff,                           ORDER
11          v.

12   VANG TRAN,

13                  Defendant.

14

15                                       FINDINGS OF FACT

16
     Based on the pending stipulation of counsel, and good cause appearing therefore, the
17
     Court finds that:
18

19           1.      The defendant is in custody and does not object to the continuance.

20           2.      The parties agree to the continuance.
             3.      The requested time is not for purposes of delay. Due to the current COVID-19
21
                     situation, Mr. Leventhal has had limited time in finalizing the sentencing
22
                     memorandum and gathering support letters from Mr. Tran’s family and friends.
23

24

25                                                   3
26
       Case 2:18-cr-00390-RFB-BNW Document 147 Filed 11/13/20 Page 4 of 4




1               4. The additional time requested for sentencing will allow counsel for the

2                   defendant sufficient time to effectively and thoroughly research and prepare for

3                   sentencing.

4               5. This is the second stipulation to continue the Sentencing date.

5

6

7                                              ORDER

8           IT IS FURTHER ORDERED that the sentencing hearing currently scheduled for
9
                                                                               February 18
                                                                                        25, 2021
     November 17, 2020 at the hour of 11:00 a.m., is vacated and continued to ________________
10
                     11 00 __.m.
     at the hour of ___:___
11
                 12th
        DATED this___day of November 2020.
12

13

14                                       BY: __________________________________
                                         HONORABLE RICHARD F. BOULWARE, II
15                                       United States District Court Judge
16

17

18

19

20

21

22

23

24

25                                                  4
26
